In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00112-CR




           IN RE NOAH FULTON JACKSON




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                       MEMORANDUM OPINION

       In 2017, Noah Fulton Jackson was convicted of sexual assault and sentenced to eight years’

confinement, with credit for time served. Jackson has filed a petition for writ of mandamus

alleging that he filed a motion for judgment nunc pro tunc with the 71st Judicial District Court of

Harrison County, Texas, to correct the amount of time credit owed, but the trial court’s “new and

corrected” judgment still did not accurately reflect the amount of time credit due him. Jackson

asks this Court to order the trial court to correct “any and all errors” in the judgment.

       To be entitled to mandamus relief, the relator must show (1) that he has no adequate remedy

at law and (2) that the action he seeks to compel is ministerial, not one involving a discretionary

or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). In addition, Jackson must include a

statement of facts supported by citations to “competent evidence included in the appendix or

record,” and must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX. R. APP. P.

52.3. In this regard, Jackson must furnish an appendix or record sufficient to support the claim for

mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (orig. proceeding); In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.—

Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3.

       Jackson has failed to provide this Court with a sufficient record supporting his claim. The

papers attached to his petition fail to include any motion seeking to correct the amount of credit


                                                  2
for time served, any evidence showing the correct amount of credit due, or the trial court’s “new

and corrected” judgment.

       For these reasons, Jackson’s petition for writ of mandamus is denied.




                                            Josh R. Morriss, III
                                            Chief Justice
Date Submitted:       June 12, 2019
Date Decided:         June 13, 2019

Do Not Publish




                                               3